Order and judgment (one paper) appealed from remitting the proceedings to the respondent-appellant, unanimously reversed, on the law and the facts, with $30 costs and disbursements to respondent-appellant, and the petition is dismissed. In this proceeding the petition in effect concedes conduct which would amount to a violation of the rules and regulations of the respondent-appellant association. Special Term apparently considered the violation charged to be a minor one and felt that the penalty imposed for such violation was too harsh. In so doing the court substituted its judgment for that of the association, and that it may not do unless the penalty imposed can be deemed to be an abuse of discretion (see CPLR 7803, subd 3). On this record we may not come to such conclusion. Indeed, there is ample basis to consider the violations charged, and proven by the facts, to be serious violations of the respondents’ rules, and we cannot say that the penalty imposed was unjustified or too severe in the circumstances. Concur — Stevens, J. P., Steuer, Capozzoli and Rabin, JJ.